 


109 HR 2013 IH: To amend the Internal Revenue Code of 1986 to provide an exemption from the air transportation tax for certain transportation by seaplanes.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2013 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Reichert (for himself and Mr. Inslee) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exemption from the air transportation tax for certain transportation by seaplanes. 
 
 
1.Exemption from air transportation tax for certain seaplanes 
(a)In generalSection 4261 of the Internal Revenue Code of 1986 (relating to imposition of tax) is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection: 
 
(i)Exemption for seaplanesNo tax shall be imposed under this section or section 4271 on any air transportation by a seaplane with respect to any segment consisting of a takeoff from, and a landing on, water which is not part of an airport which receives or has received financial assistance from the Airport and Airway Trust Fund.. 
(b)Effective dateThe amendments made by this section shall apply to amounts paid after the date of the enactment of this Act. 
 
